Title: Jonathan Shoemaker to Thomas Jefferson, 5 June 1809
From: Shoemaker, Jonathan
To: Jefferson, Thomas


          My Friend  Washington City 5th June 1809
           I sometime back wrote thee I Should be at Shadwell in all May but Owing to a Variety of Untoward Sircumstances have been Prevented from coming on, I a few days ago have Sold my Mills neer this place & Shall give Possession on or about the 20th Instant & Shortly after that time I Shall come on to Shadwell
          Thy Friend &c Jonathan Shoemaker
        